           Case 21-00555-NGH                     Doc 1               Filed 08/25/21 Entered 08/25/21 15:46:08                                 Desc Main
                                                                    Document      Page 1 of 12
 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 DISTRICT OF IDAHO

 Case number (if known):                                      Chapter you are filing under:

                                                                       Chapter 7
                                                                       Chapter 11
                                                                       Chapter 12
                                                                                                                              Check if this is an
                                                                       Chapter 13
                                                                                                                               amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Wendell                                                Kathleen
     government-issued picture
                                       First Name                                             First Name
     identification (for example,
     your driver's license or                                                                 Lydia
     passport).                        Middle Name                                            Middle Name

                                       Lawrence                                               Lawrence
     Bring your picture                Last Name                                              Last Name
     identification to your meeting
                                       Jr.
     with the trustee.                 Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


2.   All other names you
     have used in the last 8           First Name                                             First Name
     years
                                       Middle Name                                            Middle Name
     Include your married or
     maiden names.
                                       Last Name                                              Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   8        1       9    1   xxx – xx –                   1         4        2      8
     number or federal                 OR                                                     OR
     Individual Taxpayer
     Identification number             9xx – xx –                                             9xx – xx –
     (ITIN)

4.   Any business names                      I have not used any business names or EINs.           I have not used any business names or EINs.
     and Employer
     Identification Numbers            Amity Learning Center, Inc.                            Amity Learning Center, Inc.
     (EIN) you have used in            Business name                                          Business name
     the last 8 years                  Creative Discoveries, Inc.                             Creative Discoveries, Inc.
                                       Business name                                          Business name
     Include trade names and
     doing business as names
                                       Business name                                          Business name




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 1
           Case 21-00555-NGH                Doc 1         Filed 08/25/21 Entered 08/25/21 15:46:08                                     Desc Main
                                                         Document      Page 2 of 12
Debtor 1     Wendell Lawrence, Jr.
Debtor 2     Kathleen Lydia Lawrence                                                       Case number (if known)

                                  About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

                                   2       0   –     3    6    9        2   4   9      0        2      0   –    3     6    9     2     4    9     0
                                  EIN                                                          EIN

                                   4       7   –     1    7    1        9   5   4      1        4      7   –    1     7    1     9     5    4     1
                                  EIN                                                          EIN
5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                  3797 S Rustler Lane
                                  Number       Street                                          Number      Street




                                  Meridian                         ID       83642
                                  City                             State    ZIP Code           City                            State   ZIP Code

                                  Ada
                                  County                                                       County

                                  If your mailing address is different from                    If Debtor 2's mailing address is different
                                  the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                  court will send any notices to you at this                   will send any notices to you at this mailing
                                  mailing address.                                             address.



                                  Number       Street                                          Number      Street


                                  P.O. Box                                                     P.O. Box


                                  City                             State    ZIP Code           City                            State   ZIP Code


6.   Why you are choosing         Check one:                                                   Check one:
     this district to file for
     bankruptcy                          Over the last 180 days before filing this                  Over the last 180 days before filing this
                                          petition, I have lived in this district longer              petition, I have lived in this district longer
                                          than in any other district.                                 than in any other district.


                                         I have another reason. Explain.                            I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
                                         Chapter 7
     under                       
                                        Chapter 11

                                        Chapter 12

                                        Chapter 13




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
           Case 21-00555-NGH               Doc 1    Filed 08/25/21 Entered 08/25/21 15:46:08                                Desc Main
                                                   Document      Page 3 of 12
Debtor 1     Wendell Lawrence, Jr.
Debtor 2     Kathleen Lydia Lawrence                                               Case number (if known)

8.   How you will pay the fee       I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                     court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                     pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                     behalf, your attorney may pay with a credit card or check with a pre-printed address.


                                    I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                     Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                    I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                     By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                     than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                     fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                     Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for             No
     bankruptcy within the
     last 8 years?                  Yes.

                                District District of Idaho - Boise                     When 06/03/2014         Case number 14-00950-TLM
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY

10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
                                Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an           District                                               When                    Case number,
    affiliate?                                                                                MM / DD / YYYY   if known


                                Debtor                                                             Relationship to you

                                District                                               When                    Case number,
                                                                                              MM / DD / YYYY   if known

11. Do you rent your                No.    Go to line 12.
    residence?
                                    Yes. Has your landlord obtained an eviction judgment against you?

                                                No. Go to line 12.
                                                Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                 and file it as part of this bankruptcy petition.




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                         page 3
           Case 21-00555-NGH                   Doc 1      Filed 08/25/21 Entered 08/25/21 15:46:08                              Desc Main
                                                         Document      Page 4 of 12
Debtor 1     Wendell Lawrence, Jr.
Debtor 2     Kathleen Lydia Lawrence                                                   Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor            No. Go to Part 4.
    of any full- or part-time
    business?
                                         Yes. Name and location of business


    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State           ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
    Chapter 11 of the                choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
    Bankruptcy Code, and             are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
    are you a small business         most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    debtor or a debtor as            or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    defined by 11 U.S.C.
    § 1182(1)?                            No.   I am not filing under Chapter 11.
                                     
    For a definition of small
                                         No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    business debtor, see
                                                the Bankruptcy Code.
    11 U.S.C. § 101(51D).

                                         Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                               Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                         Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                               Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any               No
    property that poses or is
    alleged to pose a threat of
                                         Yes. What is the hazard?

    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State          ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                           page 4
           Case 21-00555-NGH                     Doc 1     Filed 08/25/21 Entered 08/25/21 15:46:08                               Desc Main
                                                          Document      Page 5 of 12
Debtor 1     Wendell Lawrence, Jr.
Debtor 2     Kathleen Lydia Lawrence                                                     Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a
    briefing about
                             I received a briefing from an approved credit               I received a briefing from an approved credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                     filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.                certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
    briefing about credit    I received a briefing from an approved credit               I received a briefing from an approved credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,
    you are not eligible     I certify that I asked for credit counseling                I certify that I asked for credit counseling
                               services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                             I am not required to receive a briefing about               I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:

                                  Incapacity.    I have a mental illness or a mental          Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.

                                  Disability.    My physical disability causes me             Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.

                                  Active duty. I am currently on active military              Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
           Case 21-00555-NGH                 Doc 1       Filed 08/25/21 Entered 08/25/21 15:46:08                              Desc Main
                                                        Document      Page 6 of 12
Debtor 1     Wendell Lawrence, Jr.
Debtor 2     Kathleen Lydia Lawrence                                                   Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                            No. Go to line 16b.
                                            Yes. Go to line 17.
                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                            No. Go to line 16c.
                                            Yes. Go to line 17.
                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.
                                   
    Do you estimate that after           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                         No
    are paid that funds will be
                                                    Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                1-49                            1,000-5,000                       25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?
                                                                                                       
                                         100-199                         10,001-25,000                     More than 100,000
                                         200-999

19. How much do you                      $0-$50,000                      $1,000,001-$10 million            $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?
                                                                                                       
                                         $100,001-$500,000               $50,000,001-$100 million          $10,000,000,001-$50 billion
                                         $500,001-$1 million             $100,000,001-$500 million         More than $50 billion

20. How much do you                      $0-$50,000                      $1,000,001-$10 million            $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?
                                                                                                       
                                         $100,001-$500,000               $50,000,001-$100 million          $10,000,000,001-$50 billion
                                         $500,001-$1 million             $100,000,001-$500 million         More than $50 billion




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
           Case 21-00555-NGH             Doc 1       Filed 08/25/21 Entered 08/25/21 15:46:08                                  Desc Main
                                                    Document      Page 7 of 12
Debtor 1     Wendell Lawrence, Jr.
Debtor 2     Kathleen Lydia Lawrence                                                 Case number (if known)


 Part 7:      Sign Below
For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                and correct.

                                If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                proceed under Chapter 7.

                                If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                X /s/ Wendell Lawrence, Jr.                                 X /s/ Kathleen Lydia Lawrence
                                   Wendell Lawrence, Jr., Debtor 1                             Kathleen Lydia Lawrence, Debtor 2

                                   Executed on 08/24/2021                                      Executed on 08/24/2021
                                               MM / DD / YYYY                                              MM / DD / YYYY




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                            page 7
           Case 21-00555-NGH              Doc 1      Filed 08/25/21 Entered 08/25/21 15:46:08                                Desc Main
                                                    Document      Page 8 of 12
Debtor 1     Wendell Lawrence, Jr.
Debtor 2     Kathleen Lydia Lawrence                                                Case number (if known)

For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one              eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by   the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need    certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.              is incorrect.



                                X /s/ Holly Roark                                                     Date 08/24/2021
                                   Signature of Attorney for Debtor                                        MM / DD / YYYY


                                   Holly Roark
                                   Printed name
                                   Roark Law Offices
                                   Firm Name
                                   950 Bannock St. Ste. 1100
                                   Number          Street




                                   Boise                                                      ID              83702
                                   City                                                       State           ZIP Code


                                   Contact phone (208) 536-3638                     Email address holly@roarklawboise.com


                                   7143                                                       ID
                                   Bar number                                                 State




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
            Case 21-00555-NGH             Doc 1     Filed 08/25/21 Entered 08/25/21 15:46:08                   Desc Main
                                                   Document      Page 9 of 12
                                      UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF IDAHO
                                                BOISE DIVISION
  IN RE:   Wendell Lawrence, Jr.                                                   CASE NO
           Kathleen Lydia Lawrence
                                                                                  CHAPTER         11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 8/24/2021                                          Signature   /s/ Wendell Lawrence, Jr.
                                                                    Wendell Lawrence, Jr.




Date 8/24/2021                                          Signature   /s/ Kathleen Lydia Lawrence
                                                                    Kathleen Lydia Lawrence
Case 21-00555-NGH   Doc 1    Filed 08/25/21 Entered 08/25/21 15:46:08   Desc Main
                            Document     Page 10 of 12
                     American General Financial Services
                     1175 Columbus Pike
                     Delaware, OH 43015



                     AmSher Collection Services
                     4524 Southlake Parkway
                     Suite 15
                     Birmingham, AL 35244


                     Bonneville Collections
                     PO Box 150621
                     Ogden, UT 84415



                     First Horizon
                     Attn. Customer Solutions
                     PO Box 15003
                     Knoxville, TN 37901-5003


                     First Horizon
                     PO Box 31
                     Memphis, TN 38101-0031



                     First Horizon Home Loan Corporation
                     925 AIRBASE RD
                     Mountain Home, ID 83647



                     First Horizon Home Loan Corporation
                     420 S 4TH AVE
                     Pocatello, ID 83201



                     FMS Inc
                     Attn: Bankruptcy Department
                     4915 S Union Ave
                     Tulsa, OK 74107


                     Goodwillfin
                     4487 N. Dresden Pl
                     Garden City, ID 83714
Case 21-00555-NGH   Doc 1    Filed 08/25/21 Entered 08/25/21 15:46:08   Desc Main
                            Document     Page 11 of 12
                     Idaho State Tax Commission
                     PO Box 36
                     Boise ID 83722-0410



                     Internal Revenue Service
                     Centralized Insolvency Operation
                     Post Office Box 7346
                     Philadelphia, PA 19101-7346


                     Law Offices of D. Blair Clark, PLLC
                     1509 Tyrell Ln #180
                     Boise, ID 83706



                     Pioneer Title Co.
                     8151 W Rifleman St.
                     Boise, ID 83704



                     Professional Finance Company, Inc.
                     Attn: Bankruptcy
                     PO Box 1686
                     Greeley, CO 80632


                     Reliable Credit Assc I
                     Attn: Bankruptcy
                     PO Box 190112
                     Boise, ID 83719


                     Robert W. McDonald, Esq.
                     108 1st Ave. South, Ste. 102
                     Seattle, WA 98104



                     Rushmore Loan Management Services LLC
                     15480 Laguna Canyon Road, Ste, 100
                     Irvine, CA 92618



                     Rushmore Loan Management Services LLC
                     PO Box 52708
                     Irvine, CA 92619-2708
Case 21-00555-NGH   Doc 1    Filed 08/25/21 Entered 08/25/21 15:46:08   Desc Main
                            Document     Page 12 of 12
                     Rushmore Loan Mgmt Srvc
                     Attn: Bankruptcy
                     PO Box 55004
                     Irvine, CA 92619


                     TekCollect Inc
                     Attn: Bankruptcy
                     PO Box 1269
                     Columbus, OH 43216


                     WILMINGTON TRUST, NATIONAL ASSOCIATION,
                     Solely as owner for Bravo Residential Fu
                     1100 North Market Street
                     Wilmington, DE 19890
